DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/12/22 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “pellet shape” in claim 1 is used by the claim to describe the inventive concept, wherein the shape of the quantum dots as disclosed are cuboid (See Figure 1), while the accepted meaning would render the quantum dots having a projectile-like shape, a cylindrical shape, or a wad-like shape. The term is indefinite because the specification does not clearly redefine the term.  It is unclear what specific shapes the claim term is drawn to as the term pellet may have various definitions including a rounded, spherical or cylindrical body, a wad of material, any of various shapes fired from a projectile weapon.  The understood definition of pellet does not definitively set forth a scope of shapes that the term is limited to as the term is inherently indefinite in nature.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-3 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in KR10-2016-0159940 (IDS; wherein US20200343489 is cited herein as an English language equivalent).

Regarding Claim 1-2:  The claim is set forth in terms of a product by process limitations.  Product by process limitations are given patentable weights based upon the definitive implications of the process and not to the actual manipulations themselves.  The claim sets forth a layer comprising perovskite quantum dots.  The claim further sets forth treatment with organic acid groups and claim 2 requires that ligand exchange occurs such that the surface contains ligands derived from the organic acid groups containing RCOO groups.  As this is the case the process as set forth implies the presence of RCOO groups on the surface of perovskite quantum dots. No other structural or compositional limitations are clearly and definitively implied by the product by process claims.   The claim limitations provide that the ligands are not hydrolyzed; however, hydrolysis is a synthetic route that may provide for the same products as other processes.  Applicant sets forth no chemical or structural differences between RCOO ligands provided through hydrolysis as opposed to other routes.  Maintaining acid and alcohol concentrations during exchange and maintaining an amount of perovskite quantum dots during the process do not materially affect the final product.  The maintenance of the pellet shape of the inorganic dots in the layer is noted; however, this is a relative limitations in terms of the intermediate product.  As the claims are drawn to a final product, the state of the final product in terms of the intermediate product are immaterial to the patentability of the final product.  Both the instant quantum dots and those of the prior art are provided in terms of a cuboid-like shape (See Figure 1-3 of Park and Figure 1 of the instant claims).  The cuboid shape of Park meets the claim limitations as it is currently understood (See 112 rejection above).  Finally, the new limitations setting forth that the ligand exchange solution does not substantially react or dissolve amine-based ligands is noted.  As is stated above, this limitations is drawn to the solution used in the synthetic process used to create the quantum dot thin film and is a product-by-process limitation.  The solution’s ability or inability to dissolve amine-based ligands is immaterial to the patentability of the claims, where the final product, the inorganic perovskite quantum dots, are provided having the same surface modification and having the same structure.  The product-by-process limitation as set forth does not impact the composition or structure of the claimed material.  

Park teaches the creation of perovskite quantum dot layers having a thickness from 1-300 nm, containing 1-10 layers (See Paragraph 12-14).  The perovskite quantum dots may be inorganic perovskites according to chemical formula 1 (See Paragraph 8-9), wherein the surface is passivated by an organic ligand associated with Formula 2, which is a ligand of formula RCOO, wherein R is a short chain alkyl group having from 1 to 6 carbon atoms (See Paragraph 8 and 10).  The ligand exchange may occur on pretreated dots or may occur on the layer of dots during a spin coating process (See Paragraph 32 and 38).  Thus the composition and structure of Park’s layer may be the same as that which is claimed and may include an inorganic perovskite quantum dot layer and a surface treated layer placed on the surface of the quantum dot layer, as the creation of such a film may be sequential.  As this is the case, composition of Park meets the implied limitations of the product-by-process claim.

Regarding Claim 3 and 5:  The instant claims provide for further limitations in terms of the process by which the product-by-process claims are made.  The claims do not definitively imply further structural or compositional limitations on the composition. 

Regarding Claim 6:  Kim teaches that the layered perovskite material may be used in an OLED device or a solar cell (See Paragraph 3). 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in KR10-2016-0159940 as applied to claim 1 above, and further in view of Sanehira in their publication entitled “Enhanced mobility CsPbI3 quantum dot arrays for record-efficiency high-voltage photovoltaic cells”.

Park teaches the creation of inorganic perovskite quantum dot layers having ligand exchanged layers wherein the ligands are RCOO ligands as discussed above.

Park is silent regarding the addition of FAI to the quantum dot layer.

However, Sanehira teaches that the addition of FAI to inorganic perovskite quantum dot layers.  Sanehira teaches that the addition of FAI to the CsPBI3 films allows for improvement and tuning capability of such films.  By the addition of FAI to the film, both power conversion efficiency and carrier mobility in the films are improved (See Table 1).  Park teaches the films may be used in the creation of a solar cell (See Paragraph 3, Park).  Those of ordinary skill would have found it obvious to dope the material of Park with FAI in order to increase the PCE and carrier mobility in the films. Those of ordinary skill in the art would be motivated to combine the teachings of Park with Sanehira based on these improved properties.  The references are highly combinable as both reference teach the creation of CsPbI3 films and their use in the creation of solar cells.  

Allowable Subject Matter
Claims 7-11 are allowed.

The following is an examiner’s statement of reasons for allowance: The claims as presented are allowable over the prior art as they are not anticipated or rendered obvious over the prior art.  The closest prior art is Park in KR10-2016-0159940 (IDS, Cited above).  Park teaches the ligand exchange of long chain ligand on layers of CsPbI3 perovskite quantum dots, wherein the ligand exchange provides short chain RCOO ligation, wherein R is an alkyl chain having a length from 1 to 6 carbons.  Thus Park teaches the creation of the same layered material as that which is claimed; however, Park teaches the use of organic acids (acetic acid, benzoic acid) for affecting the ligand exchange process (See Examples).  Park does not teach the use of sodium alkoic acids and the use of such cannot be rendered obvious over the prior art.  As this is the case, the claims are allowable over the prior art.  

Response to Arguments
Applicant's arguments filed 8/15/22 have been fully considered but they are not persuasive. The amendment to the claims are noted and do not contain new matter.  The amendment in terms of the quantum dot shape in terms of a pellet is noted; however, it is unclear what scope is described by this term.  The materials of the prior art are provided as cuboids, which are the same shapes described by applicant in Figure 1.  As this is the case, the material of the prior art is of the same shape as that which is described. Applicant points to their example showing the newly claimed feature of claim 1.  The feature is a product-by-process feature that describes the solvent system for a ligand exchange process.  The claims are drawn to a quantum dot film having certain surface functionality.  Applicant does not definitively point out implications of this product-by-process step in terms of the final product’s composition or structure.  The materials of the prior art are provided in the same structure and composition as those that are claimed.  Applicant only speaks to differences in the processing route without setting forth any patentable distinction between the claimed product and that of the prior art.  As the claims are drawn to a final product and not a process, the rejection of the claims over Park are maintained.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585.  The examiner can normally be reached on M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Matthew E. Hoban/Primary Examiner, Art Unit 1734